           Case 1:18-cv-10686-VEC Document 95 Filed 09/11/20 Page 1 of 2


                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
 -------------------------------------------------------------- X   DATE FILED: 9/11/2020
 RAFAEL CUAHUTLE DE GABRIEL and                                 :
 JAVIER CALLEJA GARCIA, individually and                        :
 on behalf of others similarly situated,                        :
                                                                :   18-CV-10686 (VEC)
                                              Plaintiff,        :
                                                                :        ORDER
                            -against-                           :
                                                                :
 BOCCA BLISS 725 THIRD AVENUE CORP.                             :
 (D/B/A BOCCA BLISS), SARA KITCHEN,                             :
 CORP. (D/B/A BOCCA BLISS), CPG                                 :
 RESTAURANT GROUP, INC. (D/B/A BOCCA :
 BLISS), ABRAHAM CHOI, BYUNG J CHO,                             :
 CARL GENOVA (A.K.A. CARMELO), and                              :
 ELIO DOE,                                                      :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 11, 2020 (Dkt. 94), the parties notified the Court that they

have reached an agreement in principle resolving all issues;

        IT IS HEREBY ORDERED THAT all previously scheduled conferences and other

deadlines are CANCELLED.

        IT IS FURTHER ORDERED that this case is DISMISSED with prejudice and without

costs (including attorneys’ fees) to either party. The Clerk of Court is respectfully directed to

terminate all open motions and to CLOSE the case.

        Within 30 days of this order, the parties may apply to reopen this case. Any such

application must show good cause for holding the case open in light of the parties’ settlement




                                                   Page 1 of 2
         Case 1:18-cv-10686-VEC Document 95 Filed 09/11/20 Page 2 of 2




and must be filed within 30 days. Any request filed after 30 days or without a showing of good

cause may be denied solely on that basis.

       Additionally, if the parties wish for the Court to retain jurisdiction to enforce their

settlement agreement, they must submit within the same 30-day period: (1) their settlement

agreement to the Court in accordance with Rule 6.A of the Court’s Individual Practices and (2) a

request that the Court issue an order expressly retaining jurisdiction to enforce the settlement

agreement. See Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015).

SO ORDERED.
                                                         _____________________  _ _______
                                                      _________________________________
Date: September 11, 2020                                    VALERIE CAPRONI
                                                                       CAPRON ONI
                                                                              ON
      New York, NY                                        United States District Judge




                                            Page 2 of 2
